Title: Proclamation, 19 March 1791
From: Washington, George
To: 



[Philadelphia, 19 March 1791]

Whereas it hath been represented to me that James O’Fallon is levying an armed force in that part of the State of Virginia which is called Kentucky, disturbs the public peace, and sets at defiance the treaties of the United States with the Indian tribes, the act of Congress intituled “An act to regulate trade and intercourse with the Indian tribes,” and my proclamations of the 14th and 26th days of August last founded thereon; and it is my earnest desire that those who have incautiously associated themselves with the said James O’Fallon may be warned of their danger, I have therefore thought fit to publish this proclamation, hereby declaring that all persons violating the treaties and act aforesaid shall be prosecuted with the utmost rigor of the law.

And I do, moreover, require all officers of the United States whom it may concern to use their best exertions to bring to justice any persons offending in the premises.
In testimony whereof I have caused the seal of the United States to be affixed to these presents and signed the same with my hand. Done at the city of Philadelphia, the 19th day of March, A.D. 1791, and of the Independence of the United States the fifteenth.

Go. WASHINGTON.
By the President: Th: Jefferson.

